           Case 3:14-cv-03264-JD Document 2714-9 Filed 09/08/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION

11   IN RE CAPACITORS ANTITRUST LITIGATION                    Master File No 3:17-md-02801-JD
12   THIS DOCUMENT RELATES TO:                                Civil Action No. 3:14-cv-03264-JD
13   THE DIRECT PURCHASER CLASS ACTION                        [PROPOSED] FINAL JUDGMENT OF
                                                              DISMISSAL WITH PREJUDICE AS TO
14                                                            DEFENDANTS SHINYEI KAISHA;
                                                              SHINYEI TECHNOLOGY CO., LTD.;
15                                                            SHINYEI CAPACITOR CO., LTD., AND
                                                              SHINYEI CORPORATION OF AMERICA.
16

17

18          This matter has come before the Court to determine whether there is any cause why this Court
19   should not approve the settlement between Plaintiffs Chip-Tech, Ltd.; Dependable Component Supply
20   Corp.; eIQ Energy, Inc.; and Walker Component Group, Inc. (together, the “Direct Purchaser
21   Plaintiffs” or “Plaintiffs“), individually and on behalf the Direct Purchaser Class (the “Class”), on the
22   one hand, and Shinyei Kaisha; Shinyei Technology Co., Ltd.; Shinyei Capacitor Co., Ltd.; and
23   Shinyei Corporation of America (collectively, “Shinyei”), on the other, set forth in the Settlement
24   Agreement dated February 28, 2020 (the “Settlement Agreement”). The Court, after carefully
25   considering all papers filed and proceedings held herein and otherwise being fully informed in the
26   premises, has determined (1) that the settlement should be approved, and (2) that there is no just
27   reason for delay of the entry of this Final Judgment approving the Settlement Agreement.
28

30   Master File No 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD      1
31        [PROPOSED] FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE AS TO SHINYEI
                                       DEFENDANTS
           Case 3:14-cv-03264-JD Document 2714-9 Filed 09/08/20 Page 2 of 6



 1   Accordingly, the Court directs entry of Judgment, which shall constitute a final adjudication of this

 2   case on the merits as to Shinyei in accordance with the terms of the Settlement Agreement.

 3          Good cause appearing therefore:

 4          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 5          1.      The Court has jurisdiction over the subject matter of the Action and over all parties to

 6   the Settlement Agreement, including all members of the Class.

 7          2.      The Court incorporates in this Final Judgment the definitions of terms set forth in the

 8   Settlement Agreement, MDL ECF No. 1300-2, Ex. F, as though they were fully set forth in this Final

 9   Judgment, except that the Court incorporates the definition of “Class” as defined in its preliminary
10   approval order. MDL ECF No. 1340. As set forth in that order, the Class means:

11
                    All persons (including individuals, companies, or other entities) that
12                  purchased Capacitors (including through controlled subsidiaries, agents,
                    affiliates, or joint ventures) directly from any of the Defendants, their
13                  subsidiaries, agents, affiliates, or joint ventures from January 1, 2002 to
                    December 31, 2013 (the “Class Period”), and such persons are: (a) inside
14                  the United States and were billed or invoiced for capacitors by one or more
                    Defendants during the Class Period (i.e., where capacitors were “billed to”
15                  persons within the United States); or (b) outside the United States and were
                    billed or invoiced for capacitors by one or more Defendants during the
16                  Class Period, where such capacitors were imported into the United States
                    by one or more Defendants (i.e., where the capacitors were “billed to”
17                  persons outside the United States but “shipped to” persons within the
                    United States).
18
                    Excluded from the Class are: (1) Defendants (and their subsidiaries,
19                  agents, and affiliates); (2) shareholders holding more than 10% equity
                    interest in Defendants; (3) each member of the Class that timely requests
20                  exclusion by “opting out”; (4) governmental entities; and (5) the judges
                    and chambers staff in this case, including their immediate families.
21

22          3.      The Court finally approves and confirms the settlement set forth in the Settlement

23   Agreement and finds that said settlement is, in all respects, fair, reasonable and adequate to the Class

24   pursuant to Rule 23 of the Federal Rules of Civil Procedure.

25          4.      The persons/entities identified in the “Summary of Entities Requesting Exclusion from

26   Settlement with Shinyei,” attached as Exhibit A, have validly requested exclusion from the

27   Settlement Class and, therefore, are excluded. Such persons and entities, and only such persons and

28   entities, are not included in or bound by this Final Judgment to the extent they have requested

30   Master File No 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD      2
31        [PROPOSED] FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE AS TO SHINYEI
                                       DEFENDANTS
           Case 3:14-cv-03264-JD Document 2714-9 Filed 09/08/20 Page 3 of 6



 1   exclusion from the settlement relating to Shinyei. Such persons and entities shall not receive any of

 2   the proceeds obtained through the Settlement Agreement to the extent they have requested exclusion

 3   from the settlement relating to Shinyei.

 4          5.      This action is dismissed with prejudice as against Shinyei, each side to bear its own

 5   costs and attorneys’ fees except as provided by the Settlement Agreement and the Court’s orders.

 6          6.      All persons and entities who are Releasors are hereby barred and enjoined from

 7   commencing, prosecuting or continuing, either directly or indirectly, against the Releasees, in this or

 8   any other jurisdiction, any and all claims, causes of action or lawsuits, which they had, have, or in the

 9   future may have, arising out of or related to any of the Released Claims as defined in the Settlement
10   Agreement. MDL ECF No. 1300-2, Ex. F.

11          7.      The Releasors hereby and forever release and discharge the Releasees with respect to

12   the Released Claims as defined in the Settlement Agreement. MDL ECF No. 1300-2, Ex. F.

13          8.      Without affecting the finality of the Court’s judgment in any way, the Court retains

14   continuing and exclusive jurisdiction over the settlement and the Settlement Agreement, including all

15   future proceedings concerning the administration, interpretation, consummation, and enforcement of

16   the Settlement Agreement.

17          9.      This document constitutes a final judgment and separate document for purposes of

18   Federal Rule of Civil Procedure 58(a).

19          10.     The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil

20   Procedure, that there is no just reason for delay in the entry of this Judgment, as a Final Judgment, as

21   to the Plaintiffs, the Class, and Shinyei in accordance with the terms of the Settlement Agreement.

22   Accordingly, the Court directs the Clerk to enter Judgment forthwith.

23

24

25

26

27

28

30   Master File No 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD      3
31        [PROPOSED] FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE AS TO SHINYEI
                                       DEFENDANTS
          Case 3:14-cv-03264-JD Document 2714-9 Filed 09/08/20 Page 4 of 6



 1   IT IS SO ORDERED.

 2

 3   Dated: __________________

 4

 5                                           HON. JAMES DONATO
                                             United States District Judge
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30   Master File No 3:17-md-02801-JD
     Civil Action No. 3:14-cv-03264-JD      4
31        [PROPOSED] FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE AS TO SHINYEI
                                       DEFENDANTS
Case 3:14-cv-03264-JD Document 2714-9 Filed 09/08/20 Page 5 of 6




  EXHIBIT A
     Case 3:14-cv-03264-JD Document 2714-9 Filed 09/08/20 Page 6 of 6



        Summary of Entities Requesting Exclusion from Settlement with Shinyei


                              Entity/Affiliate with Record of
   Requesting Entity                                                   Location
                                      Transactions

                          Dell Computer Corporation             Round Rock, TX
Dell Technologies, Inc.   EMC Corporation                       Hopkinton, MA
                          Wyse Technology                       Round Rock, TX
                          Microsoft Mobile                      Redmond, WA
Microsoft Mobile/Nokia    Nokia                                 Naperville, IL
                          Nokia                                 San Diego, CA
